Title: Enclosure: John Mix, Junior, to John Chester, 8 October 1791
From: Mix, John, Jr.
To: Chester, John



Newhaven [Connecticut] October 8th 1791.
Sir

Doubtless you may remember that I mentioned a word to you at my house with regard to my Supplying the Federal Armey with Buttons from our Factory, and that I wished for your Patronage and Influence in the matter. If Sir it is agreeable to you to mention the matter to the Secretary, I should take it as a favour. We should be able to Furnish at a very reasonable rate, and would Put USA on Each Button or any other figure or Divise that Should be required. I am Sir with Esteam &c &c Yours
John Mix Junr. Honl John Chester Esq
